Citation Nr: 1445292	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  05-05 840	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia, to include as a result of exposure to Agent Orange.

2.  Entitlement to a rating higher than 70 percent for PTSD from September 15, 2010.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a hearing before a Decision Review Officer in October 2005.  The Veteran testified at a Travel Board hearing in June 2006.  A transcript of each of the hearings is of record.

In April 2014, the Board remanded the matter for additional development, which has been completed.  

The Veteran did not file an appeal with respect to the issue of entitlement to an effective date, prior to February 6, 2007, for the award of a total disability rating based on individual unemployability (TDIU).  Thus, the issue is not before the Board.  


FINDING OF FACT

On September 30, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of entitlement to service connection for acute myelogenous leukemia, to include as a result of exposure to Agent Orange, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of the claim of entitlement  to a rating higher than 70 percent for PTSD from September 15, 2010 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, through his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.











ORDER

The claim for service connection for acute myelogenous leukemia, to include as a result of exposure to Agent Orange is dismissed.

The claim for a rating higher than 70 percent for PTSD from September 15, 2010 is dismissed.  



		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


